DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/900,906 filed 06/13/2020, , Amendment filed 08/10/2022, and Interview 08/16/2022.
Claims 1-2, 4-6, 9-10, 12, 14-17, 19-21 remain pending in the Application. Claims 3, 18 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/10/2022, with respect to claims 1-2, 4-6, 9-10, 12, 14-17, 19-21 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kendal M. Sheets (Registration No. 47,077) on 08/16/2022.
The application has been amended as follows: 
To Claims
Cancel claims 12-15

Allowable Subject Matter
Claims 3 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Nayar et al. (US Patent Application Publication 20160336623) discloses methods and systems for monitoring and/or regulating energy storage devices, including monitoring and/or regulating cell balancing, dynamic impedance control (Abstract); wherein  the ability to measure impedance of the balancing wires for different balancing currents can therefore permit better control over the amount of current that is diverted, which can provide for improved voltage balancing between cells and improved state of charge matching between cells (paragraph [0132]), but lacks specific arrangement of steps/elements in the manner recited in the instant claims, which was indicated previously as allowable subject. The Prior art Chung et al. (US Patent Application Publication 20210333328) discloses An electrochemical storage diagnostic system is configured to perform an electrical test to measure energy storage device parameters (Abstract); wherein battery cells in the battery pack could perform differently with aging, and a balancing circuit is required to smooth performance between weak and stronger cells (paragraph [0029]), and wherein the characteristics of the voltage response with relation to the dc current disturbance is used to assess electrochemical cell performance The characteristics of the electrochemical cell voltage response may include, but is not limited to, initial voltage drop, final voltage drop, time to final voltage, and curvature of the voltage signals (paragraph [0031]), including managing balanced energy flow in the system between the plurality of cells 112A-E and the SESD 108 for the purpose of an impedance measurement test or for charge transfer operations, but lacks specific arrangement of steps/elements in the manner recited in the instant claims, which was indicated previously as allowable subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/16/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851